--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Nassau International Consultants, Inc
265 SUNRISE HIGHWAY
SUITE 1-224
ROCKVILLE CENTRE, NEW YORK 11570
(516) 442-2027office
 (516) 442-2033 fax
 


 
May 27, 2009
 
Far Vista Interactive Corp
1530 9th Ave S E
Calgary, ALB T2GOT7
Canada
 
Attn: Tony Care
 
RE:           Investor Relations and Marketing services.
 
This letter sets forth the agreement (the "Agreement") between Far Vista
Interactive Corp. (the "Company") and Nassau International Consultants. Inc.
(Nassau), concerning investor relations, marketing, and related advisory
services (hereafter being referred to as the "Services") rendered to the Company
from May 27, 2009 on or around depending on share delivery.
 
When countersigned in the space provided below, this letter shall serve as our
agreement, as detailed below. Therefore, this Agreement contains the full and
complete understanding between the parties and supersedes all prior
understandings. It is further understood/agreed (when countersigned) that this
Agreement may not be altered, modified or changed in any way without the express
written consent of both parties.
 
1. The Services
 
During the term of this Agreement, Nassau shall use its best efforts to provide
the Company public and financial communications services and serve, when
requested, as the Company liaison and spokesperson. Nassau's duties shall
include, but are not limited to;
 
 
A.
The timely response, by fax, telephone or mail, to all inquiries related to the
Company from the press, shareholders, or other interested parties. Such response
shall consist of written materials, such as copies of public announcements,
press kits, current corporate profiles of the Company, and teleconferencing as
necessary.

 
 
B.
Assisting in the drafting of press releases for the Company targeted at the
investment community.



 
C.
Nassau agrees to make reasonable efforts to increase public participation in the
Company's Activities.



 
D.
Nassau agrees to make itself' available and provide for reasonable amounts of
time and upon reasonable notice devote reasonable and good faith attention as
well as financial advice and consulting to the Company and to the Company's
other communications and public relations needs. Specific assignments, however,
will be mutually agreed upon and may incur additional fees to the Company.



 
E.
Communicating the Company's corporate profile within the investment community,
with the goal of raising and improving such profile.

 
 
1

--------------------------------------------------------------------------------

 

 
F.
Positioning the Company tor business media coverage and, from time to time,
pursuing the same.

 
 
G.
Soliciting and arranging meetings with the investment community (both sell-side
and buy-side) to promote the Company. It is understood that Nassau does not
perform investment advisory services and/or advise any person or entity to buy
or sell the Company's stock, and that Nassau merely acts as a liaison between
the Company and its shareholders. In this regard, Nassau merely disseminates
information to shareholders and potential investors as an intermediary on behalf
of the Company.

 
It is understood that the Company has agreed to enter into this agreement based
upon the present character and composition of Nassau’s management and general
good standing and reputation in the business community. In the event of the sale
or transfer of a substantial portion of the assets of Nassau's business or of a
change in the controlling interest in Nassau’s business or of a merger or
consolidation of Nassau's property being appropriated, confiscated or
nationalized by the government, or in the event of the de facto control of
Nassau or of any of its subdivisions or agencies being assumed by a government,
or government agency or representative, the Company may at its option, terminate
this Agreement immediately upon written notice to Nassau.
 
2. Compensation for the Services
 
In consideration for the services rendered by Nassau to the Company pursuant to
this Agreement, the Company shall compensate Nassau as follows:
 
 
A
The Company agrees to pay Nassau Seven Hundred Fifty Thousand Shares (750,000)
shares of common stock upon signing of this contract and Ono Hundred Thousand
Dollars ($100,000) cash.

 
 

 
B.
It is mutually agreed upon that during the term of this Agreement the Company
shall reimburse Nassau for any out-of-pocket expenses in connection with
Nassau's services to the Company outside of those included in the program.
(Examples listed in Addendum A)

 
 
C.
The Company agrees after the Six (6) week contract is up they have an option to
renew for whatever they feel necessary for fee to be determined upon length of
extended contract thereafter or how Nassau deems necessary to continue.

 
 
3. Method of Compensation



Stated above.


 
4. Termination

 
 
A.
The Company agrees to retain Nassau, effective May 21, 2009. The term of this
engagement will be Six (6) weeks and may be terminated by either Party upon
fifteen (I5) days prior written notice if termination is without cause, and
immediately upon written notice if termination is with cause. Nassau is retained
to represent the Company in carrying out its financial communications program,
as approved by the Company and to act on behalf of the Company in this regard.

 
 
B.
In the event of termination, all fees and charges owed by the Company to Nassau
up until the effective date of termination (including any expenses, which were
not reimbursed) will be paid to Nassau within five (5) days of the later of the
effective termination date or the notice date. Interest on any overdue balance
owed to Nassau by the Company shall accrue at 2.5% pet month. Upon termination
of this Agreement the Company is to pay for all authorized work in progress.
Nassau shall transfer, assign and make available to the Company, or its
representative, all property and materials in Integrity's possession or Control
which belong to and were paid for by the Company.

 

 
2

--------------------------------------------------------------------------------

 
5. Reports



At the Company's request, Nassau agrees to supply a report at least once a
month, verbally or included in the billing invoice, on general activities and
actions taken on behalf of the Company.
 
6. Materials
 
The Company agrees to furnish any supplies and materials, which Nassau may need
regarding the Company, its management, products, financial and business status
and plans.


7. Independent Contractor Status
 
Nassau is acting as an independent contractor, and not as an employee or partner
of the Company. As such, neither party has the authority to bind the other, nor
make any unauthorized representations on the behalf of the other.
 
8. Services to Others
 
 
A.
The Company acknowledges that Nassau is in the business of providing Consulting
Services to other businesses and entities. Nassau’s services hereunder are not
exclusive to the Company and Nassau shall have the right to perform the same or
similar services for others, as well as engage in other business activities.
Nassau shall advise the Company in writing as to such other businesses or
entities to which it provides services. In the event the Company, in its sole
discretion, deems that Nassau has or may have a conflict of interest, the
Company may immediately terminate this Agreement upon written notice to Nassau.

 
 
B.
The Company may in the event an existing at future investor or venture
capitalist, require, as a condition of their investment, Consulting Services of
another Investor Relations firm outside that of Nassau, terminate the Agreement
with Nassau upon fifteen (15) days written notice.

 
9. Confidential Information
 
Nassau will use its best efforts to maintain the confidential nature of the
proprietary or confidential information the Company entrusts to it through
strict control of its distribution and use. Further, Nassau will use its best
efforts to guard against any loss to the Company through the failure of Nassau
or their agents to maintain the confidential nature of such information.
''Proprietary'' and "confidential information," for the purpose of this
Agreement shall mean any and all information supplied to Nassau which is not
otherwise available to the public, including information which may be considered
“Inside information" within the meaning of the U.S. securities laws, rules and
regulations.


10. Indemnification


 
A.
The Company shall indemnify Nassau and its officers and employees and bold them
harmless for any acts, statements or decisions made by Nassau in reliance upon
information supplied to Nassau by the Company, or in accordance with
instructions from or acts, statements or decisions approved by the Company. This
indemnity and hold harmless obligation shall include expenses and fees including
reasonable attorney’s fees incurred by Nassau in connection with the defence of
any act, suit or proceeding arising out of the foregoing.

 
 
B.
Nassau shall indemnify the Company against any loss or expenditure (including
reasonable attorney's fees and costs) the Company may incur as a result of any
claim, suit or proceeding made or brought against the Company based upon or
relating to any breach by Nassau of the terms of this Agreement or to any
programming, publicity or other material which Nassau prepared for the Company
which was not based on materials or directions from the Company or in the event
of claims arising from the wilful or negligent acts of Nassau.

 

 
3

--------------------------------------------------------------------------------

 

11. Restricted Stock and Option Bonus

 
           DOES NOT APPLY
 
12.Other Transactions
 
 
A.
Nassau may, at the request of the Company, outside of the scope of the Services
to be provided under this Agreement, choose to investigate possible acquisitions
or merger candidates for the Company, or identify sources of financing for
certain of the Company’s lines of business (collectively. a "Business
Opportunity). Nassau shall also be entitled to receive from the Company a
"Transaction Fee," as a result of any transaction effected by the Company with a
Business Opportunity introduced by Nassau or by a third party Introduced by
Nassau.

 
 
B.
A Business Opportunity shall include the merger, sale of assets, consolidation
or other similar transaction or series or combination of transactions whereby
the Company or its subsidiaries, both transfer to a third entity or person,
assets or any interest in its business in exchange for stock, assets,
securities, cash or other valuable property or rights, or wherein they make a
contribution of capital or services to a joint venture, commonly owned
enterprise or venture with the other for purposes of future business operations
and opportunities.

 
13. Issuance and Registration of Shares
 
In the event the compensation hereunder contains Fee Shares, the Company shall
immediately register the shares as soon as practicable via an appropriate
registration statement. The Company shall also register the Option shares as
soon as practicable following the execution of this agreement via an appropriate
registration statement. Nassau, at its sole discretion, may request that such
shares be issued prior to registration in reliance on exemptions from
registration provided by Section 4(2) of the Securities Act of 1933 (the "Act"),
Regulation D of the Act, and applicable state securities laws.
 
14. Entirety
 
This instrument sets forth the entire agreement between Nassau and the Company.
No promise, representation or inducement, except as herein set forth, has been
made by either party to this Agreement. Should any provision of this Agreement
be void or unenforceable, the rest of this Agreement shall remain in full force.
This Agreement may not be cancelled, altered, or amended except in writing.
 
If the forgoing is agreeable, please indicate your approval by dating and
signing below. Please retain one copy for your files, returning the original to
Nassau International Consultants, Inc.
 
 
4

--------------------------------------------------------------------------------

 
 
APPROVAL AND ACCEPTANCE
 
READ AND ACCEPTED this 28th day of May, 2009.
 
Signed: /s/ Richard Buckley
Richard Buckley
Far Vista Interactive Corp.
 
Signed: /s/ Keith McNally
Keith J McNally
Nassau International Consultants, Inc.
 

 
5

--------------------------------------------------------------------------------

 
